ORIGINAL                                                                                      12/15/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                       Case Number: PR 22-0004


                                        PR 22-0004                                   •
                                                                                 DEC 15 2922
                                                                               BONN, ', 11 Greenv\P- r, d
                                                                          c,     ,                      Jurt
                                                                                          c)f hoontana
 IN RE THE PETITION OF
                                                                     ORDER
 JUSTIN B. LEE




       Justin B. Lee has petitioned this Court for admission to active status in the State Bar
of Montana after having been on inactive status since March 2020.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this IS- day of December, 2022.

                                                  For the Court,